DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 2013/0345739) in view of Tanaka et al. (US 2007/0288054).
Regarding claims 1, 2 and 21, Brady et al. disclose a catheter-delivered endovascular device (Figure 50) comprising:
a)    a pull wire (1553 or 1557) having a proximal end, a distal end and a pull wire longitudinal axis extending from the proximal end to the distal end;
b)    a deployable dual basket system attached to the pull wire and comprising a system circumference separating a system interior from a system exterior, a system proximal 
i) a proximal basket (1568) attached to the pull wire, the proximal basket comprising a proximal basket circumference separating a proximal basket interior from a proximal basket exterior, a proximal end (adjacent and distal to 1554) forming the system proximal end, a distal end (attached to 1567), a proximal basket height (any diameter measured across a circumference defined by 1568) generally parallel to the system height, a proximal basket width generally parallel to the system width (any diameter measured across a circumference defined by 1568 and perpendicular to the proximal basket height) and perpendicular to the proximal basket height, a proximal basket longitudinal axis (same as the system longitudinal axis) extending from the proximal basket proximal end to the proximal basket distal end and generally parallel to the system longitudinal axis and generally perpendicular to the proximal basket height and proximal basket width (evident from Figure 50), a proximal junction (1554) located at the proximal end of the proximal basket, a plurality of proximal cells (diamond cells formed by struts 1555) distal to the proximal junction and defined by a plurality of proximal basket memory metal strips (paragraph 0709), each proximal cell comprising a proximal crown located at the proximal end of the proximal cell and pointing generally in the proximal direction (proximal apex of diamond shape) and a distal crown located at the distal end of the proximal cell and pointing generally in the distal direction (distal apex of diamond shape), a plurality of proximal tether memory metal strips (struts directly connected to 1554) located between the proximal junction and the proximal cells and connecting the proximal cells to the proximal junction, each proximal tether memory metal strip having a proximal end 
ii) a distal basket (1566) as claimed including analogous features identified above for the proximal basket and comprising a distal junction (1565); and
iii) a plurality of basket connector tether memory metal strips (1567) located between the proximal basket and the distal basket and connecting the proximal basket to the distal basket and located between the proximal basket and the distal basket, each basket connector tether memory metal strip having a proximal end attached to a distal crown of a cell located at the distal end of the proximal basket and a distal end attached to a proximal crown of a cell located at the proximal end of the distal basket (Figure 50);
wherein, in the relaxed state and the collapsed state, the basket connector tether memory metal strips rotate a degree of rotation about the system circumference relative to the proximal basket longitudinal axis, the distal basket longitudinal axis and the system longitudinal axis (the device can be rotated about the tether memory metal strips in either state - paragraph 0607); 
wherein in the relaxed state and the collapsed state, a distal crown of the proximal basket attached to the proximal end of a basket connector tether memory metal strip is offset about the system circumference relative to the proximal crown of the distal basket attached to the distal end of the same basket connector tether memory metal strip (the device can be rotated about the tether memory metal strips in either state - paragraph 0607), wherein at least some of the distal basket memory metal strips are located at the distal end of the distal basket, wherein each of the distal basket memory metal strips located at the distal end of the distal basket have a distal end, wherein each of the distal ends of the distal basket memory metal 
wherein the proximal basket, in the relaxed state, comprises a tapered region in which the proximal basket height and width decrease as the proximal tether memory metal strips approach the proximal junction (Figure 50);
wherein in the relaxed state, except for the tapered regions and the basket connector tether memory metal strips, the deployable dual basket system has a generally tubular shape, and further wherein, in the relaxed state, the radial force of the deployable dual basket system from the proximal ends of the basket connector tether memory metal strips to the distal ends of the basket connector tether memory metal strips is less than the radial force of the proximal basket, as measured from the proximal crowns of the cells of the proximal basket attached to the plurality of proximal memory metal strips to the distal crowns of the cells of the proximal basket attached to the plurality of basket connector tether memory metal strips (paragraph 0607).
Brady et al. fail to disclose for the above embodiment a catheter as claimed or that each basket connector tether memory metal strip rotates a greater degree of rotation in the collapsed state as compared to the degree of rotation of the same basket tether connector memory metal strip in the relaxed state.
Tanaka et al. disclose that it is known in the art to provide a similar device having a more flexible state than the relaxed state in order to allow loading into a catheter so that the device can be delivered past a vascular obstruction (paragraph 0033; Figures 5 and 6).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention and in view of Tanaka et al. to have provided the device of Brady et al. with a more flexible collapsed state (whereby the tethers would be more rotatable than in the relaxed state) in order in order to allow loading into a catheter so that the device can be delivered past a vascular obstruction.
Regarding claims 3, 4 and 14, the tethers of Brady et al. can be rotated manually to achieve the claimed configurations.
Regarding claim 5, as claimed the height and width of the distal basket can be measured at the tapered portions and the height and width of the proximal basket can be measured at the larger diameter, non-tapered portions.
Regarding claims 6-8, the device is capable of having the radial forces (radial force exerted on a vessel) as claimed if deployed in a vessel having appropriately varied lumen diameters along the length of the device.
Regarding claim 9, the proximal basket interior and the distal basket interior are generally hollow and the proximal basket cells are spaced about the circumference of the proximal basket and further wherein the distal basket cells are spaced about the circumference of the distal basket (Figure 50 of Brady et al.).
Regarding claim 10, the basket connector tether memory metal strips do not traverse the system interior (Figure 50 of Brady et al.).
Regarding claim 11, each of the distal crowns of the proximal basket connected to the basket connector tether memory metal strips are approximately the same distance from the proximal junction and further wherein each of the proximal crowns of the distal basket connected to the basket connector tether memory metal strips are approximately same distance from the distal junction (Figure 50 of Brady et al.).
Regarding claim 12, each of the proximal crowns of the proximal basket and distal basket are connected to a memory metal strip extending proximally from the proximal crowns and each of the distal crowns of the proximal basket and distal basket are connected to a memory metal strip extending distally from the distal crowns (at least indirectly; Figure 50 of Brady et al.).
Regarding claim 13, the basket connector tether memory metal strips and the proximal tether memory metal strips form flex points of the deployable dual basket system (the device would be flexible at all points at least as modified in view of Tanaka et al.).
Regarding claim 15, the first and second proximal memory metal strips intersect adjacent and distal to the proximal junction (Figure 50 of Brady et al.).
Regarding claim 16, the basket connector tether memory metal strips form the sole attachment of the proximal basket to the distal basket (Figure 50 of Brady et al.).
Regarding claim 17, in the relaxed state the dual basket system could be used to expand a vessel as claimed (at least if assisted - e.g. via an internal balloon, etc.).
Regarding claims 18 and 22, Brady discloses a lead wire (1557 - 1553 being the pull wire) extends distally from the distal junction (the claims do not require the lead wire to be fixedly attached to the distal junction).

Allowable Subject Matter
Claims 19-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771